Exhibit 10.1



Harsco Corporation
350 Poplar Church Road
Camp Hill, PA 17011 USA
Phone: 717.763.7064
Fax: 717.763.6424
Web: www.harsco.com


[hscimage.gif]


March 20, 2013


F. N. Grasberger
180 Eshelman Road
Lancaster, PA 17601


Dear Nick:


On behalf of Harsco Corporation, I am pleased to confirm our offer of employment
for the position of Chief Financial Officer at an annual base salary of $525,000
located in Camp Hill, Pennsylvania. Your responsibilities will be consistent
with the discussions in your interviews and will include improvement in the
overall Company financial performance, including growth in revenues and earnings
as well as EVA improvement.


In addition to the base salary mentioned above, we will also provide the
following as part of our offer:


•
We are extending a one-time sign on bonus of $80,000.00. The bonus will be paid
within the first 30 days of your employment. Payment is subject to applicable
taxes and repayment on a pro-rated basis if you voluntarily terminate your
employment or are terminated for cause within 18 months of receipt of each
installment



•
You will be eligible for an annual incentive award based on the achievement of
Economic Value Added objectives set by Harsco's Board of Directors. The target
award available to you will be 75% of your base earnings for the 2013 plan year,
with a maximum award of 150% for the 2013 plan year. Your annual incentive in
2013 will be pro-rated based upon your start date, and participation is subject
to the terms of the 2013 Equity Incentive and Compensation Plan (the “2013
Plan”), if the 2013 Plan is adopted by our shareholders in 2013 or the 1995
Executive Incentive Compensation Plan, as amended and restated to date (the
“1995 Plan”) if the 2013 Plan is not approved by our shareholders in 2013. Plan
design and payout criteria are reviewed periodically, are subject to change and
are at the sole discretion of the Harsco Board of Directors.



•
You will be eligible to participate in the Harsco Long-Term Incentive Plan
(LTIP). Your annual LTIP value for 2013 will be 150% of your base pay. The 2013
Plan (or 1995 Plan if the 2013 Plan is not approved by our shareholders) grants
a combination of restricted stock units and Stock Appreciation Rights for the
2013 plan year as outlined below:



Long Term Incentive
Proportion of Award
Vesting Schedule
Restricted Stock Units
1/3 of value
100% after three years
Stock Appreciation Rights
2/3 of value
20% per year



•
In addition to your participation in the Harsco LTIP, you will be granted 5,000
restricted stock units in May 2013. The 5,000 restricted stock units will vest
in full on the third anniversary of the grant date in May 2016.







--------------------------------------------------------------------------------

Exhibit 10.1



•
You will have a share ownership requirement of three (3) times your actual base
salary. You will have five (5) years from your date of hire to meet your share
ownership requirements. Participation is subject to the terms of the 2013 Plan
(or 1995 Plan if the 2013 Plan is not approved by our shareholders). Plan
design, share ownership requirements, participation and any grants in the LTIP
are reviewed annually, are subject to change and are at the sole discretion of
the Harsco Board of Directors.



•
Incentive awards granted to you will be subject to Harsco's clawback policy, and
to any additional clawback provisions that we may adopt in the future in
accordance with regulations to be issued under the Dodd-Frank Wall Street Reform
Act.



You will be eligible for health and welfare benefits described on the included
attachment. Details of the benefits will be provided at orientation. On the
specific subject of vacation, you will be granted 20 days pro-rated for 2013 and
will remain at that level until reaching the next threshold in the policy. You
will receive 2 personal days in 2013 and will follow policy going forward.


Please be aware that, since your position will involve significant access to
Harsco confidential information and/or valuable business relationships, you will
be required to sign the Harsco Confidentiality Agreement and the Harsco
Non-Competition Agreement each of which is attached hereto, as a condition of
our employment offer.


By signing below, you represent that your employment as Chief Financial Officer
of Harsco will not conflict with, result in a breach of, or constitute a default
under, any confidentiality or non-competition agreement or any employment
agreement to which you are a party or to which you may be subject.


This offer is also contingent upon successful completion of a background check
and drug screen, which must be accomplished prior to starting employment. Please
have the drug screen completed at one of the facilities on the enclosed
document. Remember to take the chain of custody form.


While we hope our relationship will be mutually beneficial, it needs to be
emphasized that our relationship (as with all of our employees) is “at-will”,
that is, you or the Company can end the relationship for any reason and at any
time, with or without cause or advance notice.


We look forward to your formal acceptance of our offer so that you may begin
your employment with Harsco. Please note your acceptance by signing and
returning the enclosed copy of this letter. Should you have any questions,
please contact Janet Hogan, VP and CHRO, at (717) 975-5660.


Sincerely,




/s/ Patrick Decker
 
/s/ F. Nicholas Grasberger, III
March 29, 2013
Patrick Decker
 
Accepted
Date
President and CEO
 
 
 
 
 
 
 





cc: Janet Hogan




